Guy, J.
Appeal from judgment in favor of plaintiff for $352.86. This action was brought by the plaintiff against the defendant to recover an installment of $300, being payments due for the period beginning January 1, 1910, to July 1, 1910, pursuant to a written agreement whereby it was provided that the defendant be permitted to dredge a channel across the plaintiff’s land, and that, thereafter, he be allowed to run his boats through said channel, for which privilege the defendant agreed to pay the plaintiff $600 a year, for three years, in two equal installments on the 1st of January and the 1st of July of each year. The agreement also provided: “ it being understood that the terms for said payments are made conditional on the right of the party of the first part (this plaintiff) to grant or withhold the privilege of dredg*396ing the said channel as indicated.” This clause clearly puts in issue plaintiff’s title to the bed of the stream, or to easements connected therewith, and makes his right to enforce the payments under the contract dependent upon such title. See Little v. Denn, 34 N. Y. 452.
Section 184 of the Municipal Court Act provides: “ If, however, it appears upon the trial, from the plaintiff’s own showing, that the title to real property is in question, and the title is disputed by the defendant, the (Municipal) court must dismiss the-complaint, with costs, and render judgment against the plaintiff accordingly.” Plaintiff seeks to avoid this by proving that subsequently to the making of the agreement there was a dispute as to his title and a readjustment of the amount to be paid to $300 per year; but it appears from plaintiff’s -testimony that this compromise only related to the payment for one year, and plaintiff is now demanding the full amount under his contract.
The court below, therefore, having no jurisdiction of the subject-matter, the judgment must be reversed, and the complaint' dismissed, with costs in this court and in the court below.
Seabury and Bijur, JJ., concur.
Judgment reversed.